  Case 20-42496        Doc 2    Filed 12/21/20 Entered 12/21/20 21:32:53            Desc Main
                                   Document    Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   In re:                                          §     Chapter 11
                                                   §
   WORLDVENTURES                                   §     Case No.: 20 -42496
                                                                       __________
   MARKETPLACE, LLC,                               §
                                                   §
                   Debtor.                         §


         LIST OF CREDITORS HOLDING 40 LARGEST UNSECURED CLAIMS

       WorldVentures Marketplace, LLC (the “Debtor”) hereby files this list of creditors holding

the 40 largest unsecured claims. The list is prepared in accordance with FED. R. Bankr. P. 1007(d)

for the filing in this Chapter 11 case. The list does not include (1) persons who come within the

definition of “insider” set forth in 11 U.S.C. §101(30) or (2) secured creditors unless the value of

the collateral is such that the unsecured deficiency places the creditor among the holders of the

40 largest unsecured claims.


         12/21/2020
DATED:                                                 Respectfully submitted by:

                                                       /s/ Marcus A. Helt
                                                       Marcus A. Helt (TX 24052187)
                                                       Thomas C. Scannell (TX 24070559)
                                                       FOLEY & LARDNER LLP
                                                       2021 McKinney Avenue, Suite 1600
                                                       Dallas, TX 75201-4761
                                                       Telephone: (214) 999-3000
                                                       Facsimile: (214) 999-4667
                                                       mhelt@foley.com
                                                       tscannell@foley.com

                                                       PROPOSED COUNSEL FOR DEBTORS
                                                       AND DEBTORS-IN-POSSESSION
             Case 20-42496                        Doc 2            Filed 12/21/20 Entered 12/21/20 21:32:53                                                         Desc Main
                                                                      Document    Page 2 of 2

                                                      CONSOLIDATED LIST OF CREDITORS WHO HAVE THE
                                                   40 LARGEST UNSECURED CLAIMS AND ARE NOT INSIDERS

The above-captioned debtor and its debtor affiliates (collectively, the “Debtors”) hereby certify that the Consolidated List of Creditors Who
Have the 40 Largest Unsecured Claims and Are Not Insiders submitted herewith contains the names and addresses of the Debtors’
consolidated top 40 unsecured creditors (the “Top 40 List”). The list has been prepared from the Debtors’ unaudited books and records as
of the Petition Date. The Top 40 List was prepared in accordance with Rule 1007(d) of the Federal Rules of Bankruptcy Procedure for filing
in the Debtors’ chapter 11 cases. The Top 40 List does not include: (1) persons who come within the definition of an “insider” set
forth in 11 U.S.C. § 101(31); or (2) secured creditors, unless the value of the collateral is such that the unsecured deficiency places the
creditor among the holders of the 40 largest unsecured claims. The information presented in the Top 40 List shall not constitute an
admission by, nor is it binding on, the Debtors. Moreover, nothing herein shall affect the Debtors’ right to challenge the amount or
characterization of any claim at a later date. The failure of the Debtors to list a claim as contingent, unliquidated or disputed does not
constitute a waiver of the Debtors’ right to contest the validity, priority, and/or amount of any such claim."

Official Form 204

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                                                   12/15
A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or
entity who is an insider, as defined in 11 U.S.C. § 101(31)
Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 40 largest unsecured
claims.
Name of creditor and      Name, telephone number Nature of claim                          Indicate if claim      Amount of claim
complete mailing address, and email address of   (for example, trade                       is contingent,        If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code        creditor contact       debts, bank loans,                       unliquidated, or       claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                       disputed           value of collateral or setoff to calculate unsecured claim.
                                                 and government                                                  Total claim, if               Deduction for value          Unsecured claim
                                                 contracts)                                                      partially secured             of collateral or setoff
NONE
